DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species III (Fig. 7), encompassing claims 1 and 3-5 in the reply filed on 01/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henaux (U.S. Patent No. 5,845,463).
Regarding claim 1: Henaux discloses a method for making a plastic bag having an edge, the plastic bag comprising: a sealed region formed along part or whole of the edge (Fig. 1; via web 5, weld 9), by a section in which at least two plastic films are sealed to each other (via two halves of 5 sealed to each other) , the edge of the plastic bag comprising a sealed edge of the sealed region (via 9), the method comprising: heat-sealing the films (via 5) to each other to form the sealed region; cutting the films (via 10) such that part or whole of the sealed edge is formed by a cut edge; and heating an area formed by the cut edge of the sealed edge to smooth the area (via 15), see annotated figure below.


    PNG
    media_image1.png
    543
    777
    media_image1.png
    Greyscale

  

	Regarding claim 4: wherein the sealed edge comprising a sealed corner edge part of the plastic bag, Page 2 of 5Customer No.: 31561 Docket No.: 1 00027-US- 1311 -PCT Application No.: 16/770,949wherein the sealed corner edge part is formed by the cut edge, and wherein the sealed corner edge part is heated to be smoothed, (See annotated figure above, via 9 for sealing edges along with bottom corners of the bags, formed by cutting the edges of the bag by 10).  
	Regarding claim 5: wherein the sealed edge comprising a sealed side edge part of the plastic bag, wherein the sealed side edge part is formed by the cut edge, and wherein the sealed side edge part is heated to be smoothed (via side edge heated 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited art on PTO-892 suggest the steps of forming bags with side seals and cutting the seals to form top opening parts, to be further sealed to smooth the top portion and close the bag.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731